Citation Nr: 1826802	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-35 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel



INTRODUCTION

The appellant served in the Army National Guard from January 1977 to January 1983 which included period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  


FINDING OF FACT

The preponderance of the evidence is against finding that the appellant's bilateral hearing loss and left hip disability were incurred or aggravated during his ACDUTRA or INACDUTRA service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C. §§ 1101, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants who are attempting to substantiate a claim for VA benefits.  A December 2012 letter advised the appellant of the criteria for service connection.  

The duty to assist also has been satisfied.  Some of the appellant's service treatment records (STRs) are in the claims file; some of these are illegible.  As indicated by the "Best Copy" stamp on each page of the documents, the STRs themselves are unreadable and the Board finds that further efforts to obtain a new scan would be fruitless.  

The AOJ attempted to obtain a complete set of appellant's STRs, but was unsuccessful.  The AOJ tried to obtain STRs from sources such as the National Personnel Records Center and the Kansas Adjutant General's Office.  Negative responses were received.  In January 2001, the appellant was notified of the missing STRs and asked to submit any in his possession.  No response was received.  In September 2001, the AOJ sent the appellant another letter to inform him of the missing STRs and requested that he complete a NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) so that an attempt to reconstruct his service records could be made.  Again, no response was received.  The AOJ issued a formal finding on the availability of service records in September 2011. 

The appellant's service personnel records are on file as are various post-service medical records.  He was provided a VA audio examination in August 2013.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the appellant's prior medical history and, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation. 

The appellant was not afforded an examination for his left hip disability.  As the evidence does not indicate that current left hip arthritis may be associated with an established event, injury, or disease in active service, VA does not have a duty to assist in substantiating this claim by providing an examination.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (explaining that something more than an appellant's conclusory, generalized statement is needed to trigger VA's duty to assist by providing a medical examination).  The duty to notify and assist is met.

Analysis

The appellant seeks service connection for bilateral hearing loss and a left hip disability.  The appellant served in the Army National Guard as a food service specialist and was called for duty one weekend per month and two weeks per year to perform food service duties.  

At the outset, the Board notes that in this case, the appellant has not achieved "veteran status" for the purpose of VA benefits for the period of his ACDUTRA and INACDUTRA service.  Special rules apply to National Guard and Reserve service.  The initial determination in any claim for veterans' benefits is whether the claimant is considered a "veteran" as defined under VA law.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Service in the National Guard, even during period of ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010). 

For the purpose of VA benefits, a "veteran" is a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d).  Active Duty for Training (ACDUTRA) is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  Thus, in order to establish "veteran status" with respect to service in the Reserves or National Guard, and therefore eligibility for service connection, the record must establish that a claimant was disabled due to a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA or that he or she was disabled from an injury incurred or aggravated in the line of duty during a period of INACDUTRA.  See Mercado-Martinez, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); see also 38 U.S.C. § 101 (24); 38 C.F.R. § 3.6 (a).  

Currently, service connection is in effect for residuals of right hand laceration and residual scar from right hand laceration, which was incurred on August 8, 1981 during one of the appellant's INACDUTRA periods.  See Department of the Army letter of instruction dated August 31, 1981.  Thus, he has achieved "veteran" status only during this period of INACDUTRA when he incurred right hand laceration in August 1981.  He has not achieved "veteran" status at other times of his service.  

The presumptive regulations, 38 C.F.R. §§ 3.307 and 3.309, as well as the presumptions of soundness and aggravation, do not apply to periods of ACDUTRA and INACDUTRA, even where the claimant had a prior period of active duty.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).As such, the theory of direct service connection for the appellant's bilateral hearing loss and left hip arthritis is for consideration.

In general, service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A. Bilateral Hearing Loss

The appellant asserts that reverberations from the posts and pans he worked with as a food specialist caused hearing loss.  

The appellant's STRs indicate no injuries or incidents involving his ear.  He was not noted to have complained of any hearing problems.  He was afforded a VA audiology examination in August 2013, where he was diagnosed with bilateral hearing loss for the purpose of VA benefits.  The examiner opined that the current hearing loss was not related to military service.  The rationale was that the appellant's current hearing loss configuration was not consistent with exposure to acoustic trauma.  The examiner also noted that the appellant denied performing any regular weapons training during military service and reported that his occupation prior to, during, and after National Guard duty was commercial and residential construction, a concrete finisher.  The appellant also denied any recreational noise exposure, ototoxic medications, head trauma, vertigo, ear surgery, ear infection, or family history of hearing loss.  The examiner further explained that food service specialist duties would not expose the appellant to significant noise because according to the DOD Noise Exposure Listing, the appellant's MOS is determined "low" for noise exposure.  

Having reviewed all the evidence of record, the Board affords significant weight to the VA examiner's opinion that the current hearing loss is not related to service.  The examiner provided a cogent rationale based upon the reported and documented clinical and service history.  There is no other competent evidence to the contrary.  The appellant's lay statements are not competent to either establish a medical diagnosis of hearing loss for VA compensation purposes during service or, to establish a nexus between current hearing loss and service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).  

In conclusion, the criteria for service connection are not met.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B. Left Hip Disability

The appellant seeks service connection for a left hip disability.  He asserts that he fell into a hole during service and was treated in the field by a medic and immediately returned to duty.  He states that he did not seek treatment related to this incident afterwards.  In a November 2012 statement, the appellant noted that he was young when the injury occurred and did not realize the toll it would take on his body.  

The appellant also asserts that his military occupational specialty duties may have caused his hip disability.  He asserts that his serving duties, weight bearing on his left hip, and carrying extremely heavy pots and pans caused his hip to sustain wear and tear.  He has indicated that his hip has caused pain for many years.

Review of the appellant's service records reflect that he served in the Army National Guard as a food service specialist and was called for duty one weekend per month and two weeks per year to perform food service duties.  Consistent with the appellant's statements, STRs do not show any treatment for a hip injury, or complaints of hip pain or related symptoms.

Post-service VA treatment records show the appellant has sought treatment for left hip pain.  He is currently diagnosed with mild osteoarthritis in his left hip.  These medical records show the appellant has reported that his left hip pain has been present for many years.  

What is missing from the claims file, however, is competent evidence that the current left hip arthritis had onset during active service or is otherwise related to active service, to include as result of falling into a hole or as a result of performing food specialist duties such as serving and carrying heavy pots and pans.  Indeed, the appellant has not asserted that he experienced any specific hip symptoms during service or shortly thereafter.  Rather, he has merely reported that his hip pain has been present for many years.

The presumptions of service incurrence for certain chronic diseases including arthritis do not generally apply to ACDUTRA or INACDUTRA.  See Biggins.  
 
To the extent that the appellant has otherwise asserted that his left hip disability is related to active service, he is not competent to provide a medical nexus because he does not possess the requisite medical training or expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The available service treatment records are otherwise unremarkable for any evidence that could relate to the current arthritis to service.  Given a paucity of evidence regarding a potential nexus between the current disability and the appellant's active service, the low threshold of McLendon has not been met.  Therefore, VA does not have a duty to assist in substantiating this claim by providing a medical examination or opinion. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (explaining that something more than an appellant's conclusory, generalized statement is needed to trigger VA's duty to assist by providing a medical examination or opinion).

The Board recognizes that the appellant's service treatment records are not fully available.  Thus, the Board is mindful of the heightened duty to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  However, the appellant has not provided any lay statements indicating any hip symptoms had onset in service or even shortly thereafter.  In the absence of competent evidence showing a current left hip disability had onset or is related to a period of active service, there is no basis upon which to grant service connection.  

As the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Service connection for a left hip disability is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for a left hip disability is denied.  



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


